United States Court of Appeals
                                                                              Fifth Circuit
                                                                              F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                             December 10, 2004
                             FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                               Clerk


                                    No. 04-10092



      GULF PETRO TRADING COMPANY, INC.;
      PETREC INTERNATIONAL, INC., a Division
      of Gulf Petro Trading Company, Inc.; JAMES S.
      FAULK, Individually, doing business as Petrec
      International, a de facto corporation; PETREC
      (NIGERIA) LTD.,

                                                    Plaintiffs-Appellants,

                                       versus

      NIGERIAN NATIONAL PETROLEUM CORPORATION,

                                                    Defendant-Appellee.


                   Appeals from the United States District Court for
                            the Northern District of Texas
                             (USDC No. 3:03-CV-406-G)
          _________________________________________________________


Before REAVLEY, DAVIS and WIENER, Circuit Judges.

PER CURIAM:*

      We affirm for the reasons set forth in the trial court opinion. Gulf Petro


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
Trading Co. v. Nigerian Nat’l Petroleum Co., 288 F. Supp. 2d 783 (N.D. Tex.

2003).

AFFIRMED.




                                       2